EXHIBIT 10.37 AMERICAN PROPERTY MANAGEMENT CORP. 2154 N.E. Broadway Portland, Oregon 97232 Mailing Address: P.O. Box 12127, Portland, Oregon 97212 Phone 503-281-7779 Fax 503-460-2616 OFFICE LEASE This Lease (“LEASE”), dated for reference purposes only, September 5, 2006 is made by and between AMERICAN PROPERTY MANAGEMENT CORP. as agent for and on behalf of WESTON INVESTMENT CO. LLC, (“LESSOR”), and Rim Semiconductor Company, a Utah corporation, (“LESSEE”). AMERICAN PROPERTY MANAGEMENT CORP. Account #C-321-5220-02 LESSOR hereby leases to LESSEE the following: Suite #350 consisting of approximately 6,967 rentable square feet (“Premises”) (See Standard of Measurement Section 1.1) (This measurement includes a load factor for the Building of 15%) in the
